COURT
OF APPEALS
                                       SECOND
DISTRICT OF TEXAS
                                                   FORT
WORTH
 
 
                                        NO.
 2-06-361-CV
 
 
IN RE                                                                                    RELATOR
 
 
CHARLES
M. GRIFFITH
                                                                                                        
 
                                              ------------
 
                                    ORIGINAL
PROCEEDING
 
                                              ------------
 
                                MEMORANDUM
OPINION[1]
 
                                              ------------
Relator Charles M. Griffith
seeks a writ of mandamus compelling a municipal court judge to set his traffic
citation for trial.  We dismiss for want
of jurisdiction.




This court has jurisdiction
to issue writs of mandamus against district and county court judges, to issue
writs of mandamus against a district judge acting as magistrate in a court of
inquiry, and to issue all other writs necessary to enforce its own
jurisdiction.  See Tex. Gov=t Code Ann. ' 22.221 (Vernon 2004).  We do
not have mandamus jurisdiction over a municipal court judge.  See, e.g., In re Chang, 176
S.W.3d 451, 452 (Tex. App.CHouston [1st Dist.] 2004, orig. proceeding) (dismissing for want of
jurisdiction petition to mandamus municipal court judge); In re Allen,
No. 05‑04‑01734‑CV, 2004 WL 2821893, at *1 (Tex. App.CDallas December 9, 2004, orig. proceeding) (mem. op.) (same); In re
Collard, No. 05‑06‑00533‑CV, 2006 WL 1075029, at *1 (Tex.
App.CDallas April 25, 2006, orig. proceeding) (mem. op.) (same).
Therefore, we dismiss Relator=s amended petition for want of jurisdiction.
PER CURIAM
 
PANEL B:   GARDNER, DAUPHINOT, and MCCOY, JJ.
 
DELIVERED:  October 31, 2006




[1]See Tex. R. App. P. 47.4.